Citation Nr: 1756214	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  04-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disability, diagnosed as degenerative arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel






INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter has a rather extensive procedural history; the most pertinent will be briefly described.  In December 2007, the Board remanded this matter, and in October 2008, the Board denied the claim to reopen.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in an October 2010 Memorandum Decision vacating the Board's decision with respect to this matter and remanding the claim to the Board for further consideration.  In August 2011, the Board reopened and remanded the matter for additional evidentiary development.  In July 2014 and September 2016, the Board remanded the matter for additional evidentiary development.  In March 2017, the Board requested a Veterans Health Administration (VHA) medical opinion, which was provided in September 2017.  The matter is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, degenerative arthritis of the cervical spine is attributable to service.






CONCLUSION OF LAW

Degenerative arthritis of the cervical spine was incurred in active service.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a current disability of degenerative arthritis of the cervical spine.  See August 1996, November 1996, July 1997, December 1998 VA treatment records; see also 2012 magnetic resonance imaging (MRI) report.  He essentially contends that he injured his neck when an immersion heater exploded in his face in 1955.  Although there is no documentation of a neck injury at that time, the Board notes that the Veteran is service-connected for the residuals of a right eye injury related to that explosion.  See service treatment report from December 1955.  The Veteran has provided extensive lay testimony about the onset of his cervical spine condition, including accounts of constant pain since 1955.  See Veteran's correspondence of March 1991, December 2002, March 2003, and September 2008.  He contends that the injury he sustained in service to his neck has continued and progressively worsened over the years.  See January 2017 brief from the Veteran's representative.  

The Board acknowledges the negative nexus opinions of record suggesting that the Veteran's degenerative arthritis of the cervical spine is not a result of the injury in service, but due to expected age-related changes.  See March 2016 VA opinion, September 2016 VA medical opinion, and October 2016 VA addendum opinion.  Notably, these opinions all contain the same or similar rationale, which the Board has repeatedly found inadequate.  In this regard, the Board finds that the examiners did not properly consider the credible lay statements of record describing an injury to the neck in service and suggesting continuity of symptoms since service.  Thus, as these opinions contain inadequate rationales, they are not accorded high probative weight. 

The Board acknowledges that the September 2017 VHA medical opinion also appeared to suggest that the Veteran's degenerative arthritis of the cervical spine was not a result of the injury in service, but due to expected age-related changes.  However, the Board is in something of a conundrum with respect to this opinion.  On the one hand, the staff physician found that the Veteran's arthritis of the cervical spine was not due to the December 1955 injury in service.  The examiner explained that degenerative disease of the cervical spine was the norm rather than the exception at the Veteran's age in 1996.  However, the examiner also opined that it was at least as likely as not that the Veteran's cervical spine pain was caused by the December 1955 accident.  The examiner explained that the Veteran has experienced constant or near-constant pain since his accident, and in fairness to the Veteran, it must be accepted that his pain was caused by the accident.  In essence, the examiner treated the pain as distinct and separate from the degenerative disease, but did not identify any other disease entity as the case of the pain.

Although VA does not grant service connection for pain, here, the Veteran's reports of cervical spine pain has been attributed repeatedly in the medical record to a clinical diagnosis of degenerative arthritis of the cervical spine.  As such, the Board finds that the evidence weighing in favor of the claim - predominantly represented by the competent and credible lay evidence along with a conflicting VHA nexus opinion - is in approximate balance with the evidence against the Veteran's claim (inadequate negative nexus opinions).  Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for degenerative arthritis of the cervical spine.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a neck disability, diagnosed as degenerative arthritis of the cervical spine, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


